Name: 94/289/EC: Council Decision of 16 May 1994 on the conclusion of an Agreement in the form of an exchange of letters on the provisional application of the Protocol defining, for the period 1 December 1993 to 30 November 1996, the fishing opportunities and the financial contibution provided for by the Agreement between the European Community and the Government of Mauritius on fishing in the waters of Mauritius
 Type: Decision
 Subject Matter: fisheries;  economic policy;  Africa;  international affairs;  European construction
 Date Published: 1994-05-18

 Avis juridique important|31994D028994/289/EC: Council Decision of 16 May 1994 on the conclusion of an Agreement in the form of an exchange of letters on the provisional application of the Protocol defining, for the period 1 December 1993 to 30 November 1996, the fishing opportunities and the financial contibution provided for by the Agreement between the European Community and the Government of Mauritius on fishing in the waters of Mauritius Official Journal L 124 , 18/05/1994 P. 0013 - 0013 Finnish special edition: Chapter 4 Volume 6 P. 0067 Swedish special edition: Chapter 4 Volume 6 P. 0067 COUNCIL DECISION of 16 May 1994 on the conclusion of an Agreement in the form of an exchange of letters on the provisional application of the Protocol defining, for the period 1 December 1993 to 30 November 1996, the fishing opportunities and the financial contibution provided for by the Agreement between the European Community and the Government of Mauritius on fishing in the waters of Mauritius (94/289/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Agreement between the European Economic Community and the Government of Mauritius on fishing in Mauritian waters (1), Having regard to the proposal from the Commission, Whereas the Community and Mauritius held negotiations to determine the amendments or additions to be made to the Agreement on fishing off Mauritius at the end of the period of application of Protocol 1; Whereas, as a result of these negotiations a new Protocol was initialled on 26 November 1993; Whereas, under this Protocol, Community fishermen enjoy fishing opportunities in the waters falling within the sovereignty or jurisdiction of Mauritius for the period 1 December 1993 to 30 November 1996; Whereas, in order to avoid interruption of fishing activities by Community vessels, it is essential that the Protocol in question be approved as quickly as possible; whereas both parties have therefore initialled an Agreement in the form of an exchange of letters providing for the provisional application of the initialled Protocol from the day following the date of expiry of the Protocols previously in force; whereas the Agreement in the form of an exchange of letters should be concluded, subject to a definitive decision under Article 43 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters on the provisional application of the Protocol defining, for the period 1 December 1993 to 30 November 1996, the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Government of Mauritius on fishing in the waters of Mauritius is hereby approved on behalf of the Community. The text of the Agreement in the form of an exchange of letters is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an exchange of letters in order to bind the Community. Done at Brussels, 16 May 1994. For the Council The President Th. PANGALOS (1) OJ No L 159, 10. 6. 1989, p. 1.